DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya JP 2000275225 (see attachment) in view of Haupt US 20150148655.
As to claim 1, Tetsuya teaches “Methodology for structural health monitoring (SHM)/nondestructive evaluation (NDE) testing of a plate-like structure to detect discontinuities therein ([0001]; Figure 1), comprising: providing a plurality of guided ultrasonic wave actuators ([0014]; Figure 1, 2-1, 2-2); arranging said plurality of actuators to enclose a designated scanning area of a target plate (Figure 1, #1) structure to be checked for a potential discontinuity therein; selectively exciting said actuators to produce guided waves in said structure to be tested ([0014] to [0018]); measuring a wavefield v(t,x) of guided waves in said structure generated upon excitation of the respective plurality of actuators ([0014]; Figure 1, #3).” Tetsuya is silent regarding creating an image.
Haupt teaches “and creating a synthetic image based on such wavefield v(t,x), to detect a discontinuity in said plate structure within said scanning area (Abstract; Figure 1; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Haupt with Tetsuya. Generating an image of the subject under test is known in the art since it allows the user to visually identify the defect in the subject. 

As to claim 3, Haupt teaches “aid synthetic image includes providing high-resolution images of a detected discontinuity in a structure being tested, to indicate its location, shape, and/or size in said structure (Abstract; Figure 1; [0041]. Given the acquired data received by the processor, and image that is displayed, the user would be able to determine the location and size, shape of the damage through visual inspection of the image).”

As to claim 4, Tetsuya teaches “and a non-contact scanning laser Doppler vibrometer (SLDV) is used to measure the wavefield v(t,x) of guided waves in said structure, based on the Doppler effect ([0014]).”
Haupt teaches “wherein said guided waves are generated by piezoelectric transducers ([0035]).”


As to claim 5, Tetsuya teaches “wherein said plate-like structure comprises a plate for industrial uses requiring detection of any potential discontinuity therein ([0014]; Figure 1, #1).”
The prior arts do not teach a “metal” plate.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to try a known NDI method on various materials with predictable results. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 6, Tetsuya teaches “wherein said plate-like structure ([0014]; Figure 1, #1).”
The prior arts do not teach a “metal” plate.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to try a known NDI method on various materials such as “comprises a metal plate of steel, aluminum, or metal alloys” with predictable results. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

([0035]).”

As to claim 8, Haupt teaches “wherein sensors comprising at least one of high spatial resolution sensors SLDV, motion controlled scanning sensors EMAT or ACT are used to measure the wavefield v(t,x) of guided waves in said structure ([0036]; [0047]. Using one type of sensor over another involves routine skill in the art. It would be obvious to substitute one known sensor for another).”

As to claim 9, Haupt teaches “wherein said actuators comprise at least one of lead zirconate titanate (PZT) transducers, pulsed lasers, electromagnetic acoustic transducers (EMAT's), and air-coupled transducer (ACT's); and at least one of high spatial resolution sensors SLDV, motion controlled scanning sensors EMAT or ACT are used to measure the wavefield v(t,x) of guided waves in said structure ([0035]; [0036]; [0047]. Using one type of sensor over another involves routine skill in the art. It would be obvious to substitute one known sensor for another).”

As to claim 10, Haupt teaches “wherein said synthetic image comprises wavefield and/or wavenumber information of damage induced waves for damage detection and quantification (Abstract; [0010]).”


([0001]; Abstract), comprising: a plurality of guided ultrasonic wave actuators, arranged on a target plate structure to be checked for a potential discontinuity therein, so as to enclose a designated scanning area of such structure; selective actuators to excite guided waves in said structure to be tested (Figure 1; [0014] to [0018]); means for measuring a wavefield v(t,x) of guided waves in said structure generated upon excitation of the respective plurality of actuators (Figure 1, #3; [0014]).” Tetsuya is silent regarding creating an image.
Haupt teaches “and processing means for creating a synthetic image based on such wavefield v(t,x), to detect a discontinuity in said plate structure within said scanning area (Abstract; Figure 1; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Haupt with Tetsuya. Generating an image of the subject under test is known in the art since it allows the user to visually identify the defect in the subject.


Claims 2, 17, 18, 19, 20, 21, 29, 30, 31, 32, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya JP 2000275225 (see attachment) in view of Haupt US 20150148655 and in further view of Kontiola US 20160374555.
As to claim 2, Tetsuya and Haupt do not explicitly teach changing the angles of the actuators.
([0034] teaches an angle of convergence, implying that the angles of the individual transducers can be changed).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kontioloa with that of Haupt and Tetsuya. Changing the angle of the transducers requires routine skill in the art. Based on the structural elements location relative to the subject under test, one of ordinary skill could alter the angle between the elements. Altering the angle may be required due to the material being tested or the surface which needs to be tested. 

As to claim 17, Tetsuya and Haupt do not explicitly teach any specific arrangement of transducers.
Kontiola teaches “wherein said plurality of actuators are arranged in configurations which are at least one of circle, square, rectangle, and ellipse shapes (Figure 1 shows the transducers being in a circular pattern).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kontioloa with that of Haupt and Tetsuya. Changing the location of the transducer relative to the subject under test would be obvious since their relationship between the 2 depends on the area being monitored.

As to claim 18, Tetsuya teaches “Methodology for enhanced imaging for detection and quantification of complex discontinuities in metallic plate-like structures ([0001]; Figure 1), comprising: providing a plurality of guided ultrasonic wave actuators comprising respective ([0014]; Figure 1, 2-1, 2-2), selectively exciting said actuators to produce guided waves in said structure to be tested ([0014]; Figure 1, 2-1, 2-2); using a non-contact scanning laser Doppler vibrometer (SLDV) to measure a wavefield v(t,x) of guided waves in said structure generated upon excitation of the respective plurality of actuators ([0014]; Figure 1, #3).” Tetsuya is silent regarding creating an image.
Haupt teaches “and using intrinsic wave characteristics of such measured wavefield to create a synthetic image comprising wavefield and/or wavenumber information of determined locations and sizes of high intensity areas in correlation with location, size, and shape of damage discontinuities in a target plate structure (Abstract; Figure 1; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Haupt with Tetsuya. Generating an image of the subject under test is known in the art since it allows the user to visually identify the defect in the subject. Given the acquired data received by the processor, and image that is displayed, the user would be able to determine the location and size, shape of the damage through visual inspection of the image.
Tetsuya and Haupt do not explicitly teach changing the angles of the actuators.
Kontiola teaches “with said actuators each arranged at respectively different angles from a reference point relative to the scanning area ([0034] teaches an angle of convergence, implying that the angles of the individual transducers can be changed).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kontioloa with that of Haupt and Tetsuya. Changing the 

As to claim 19, Tetsuya, Haupt and Kontiola teach the limitations of the previous claim.
Kontiola further teaches “wherein said plurality of actuators are arranged in configurations which are at least one of circle, square, rectangle, and ellipse shapes (Figure 1 shows the transducers being in a circular pattern).”

As to claim 20, Tetsuya, Haupt and Kontiola teach the limitations of the previous claim.
Haupt further teaches “wherein said transducers comprise at least one of lead zirconate titanate (PZT) transducers, pulsed lasers, electromagnetic acoustic transducers (EMAT's), and air-coupled transducer (ACT's) ([0035]).”

As to claim 21, Tetsuya, Haupt and Kontiola teach the limitations of the previous claim.
Haupt further teaches “said using intrinsic wave characteristics step includes using algorithms for analysis based on at least one of wavefield, wavenumber, and reconstructed wave energy characteristics (Abstract; [0010]).”

As to claim 29, Tetsuya and Haupt do not explicitly teach any specific arrangement of transducers.
(Figure 1 shows the transducers being in a circular pattern).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kontioloa with that of Haupt and Tetsuya. Changing the location of the transducer relative to the subject under test would be obvious since their relationship between the 2 depends on the area being monitored.


As to claim 30, Tetsuya and Haupt teach the limitations of claim 28, but do not teach changing the angles of the actuators.
Kontiola teaches “wherein said respective actuators are arranged at respectively different angles from a reference point relative to the scanning area ([0034] teaches an angle of convergence, implying that the angles of the individual transducers can be changed).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kontioloa with that of Haupt and Tetsuya. Changing the angle of the transducers requires routine skill in the art. Based on the structural elements location relative to the subject under test, one of ordinary skill could alter the angle between the elements. Altering the angle may be required due to the material being tested or the surface which needs to be tested. 

As to claim 31, Tetsuya teaches “wherein said plate-like structure ([0014]; Figure 1, #1).”

It would have been obvious to one of ordinary skill in the art before the filing of the invention to try a known NDI method on various materials such as “comprises a metal plate of steel, aluminum, or metal alloys” with predictable results. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 32, Haupt teaches “wherein: said actuators comprise piezoelectric transducers; and said means for measuring includes a non-contact scanning laser Doppler vibrometer (SLDV) for measuring the wavefield v(t,x) of guided waves in said structure, based on the Doppler effect ([0035]; [0036]; [0047]. Using one type of sensor over another involves routine skill in the art. It would be obvious to substitute one known sensor for another).”

As to claim 33, Haupt teaches “wherein said actuators comprise at least one of lead zirconate titanate (PZT) transducers, pulsed lasers, electromagnetic acoustic transducers (EMAT's), and air-coupled transducer (ACT's) ([0035]; [0036]; [0047]. Using one type of sensor over another involves routine skill in the art. It would be obvious to substitute one known sensor for another).”

As to claim 34, Haupt teaches “wherein said synthetic image comprises wavefield and/or wavenumber information of damage induced waves for damage detection and quantification (Abstract; [0010]).”


Allowable Subject Matter
Claims 11, 12, 13, 14, 15, 16, 22, 23, 24, 25, 26, 27, 35, 36, 37, 38, 39, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No specific mathematical formulas are presented in the prior art. Therefore one of ordinary skill in the art would not have modified or programmed the elements to execute the functions using the specific claim language in the aforementioned claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863